UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7192


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BOBBY MICHAEL GILYARD, a/k/a Big Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cr-00274-HMH-1)


Submitted:   September 24, 2013              Decided:   October 4, 2013


Before NIEMEYER and     THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby Michael Gilyard, Appellant Pro Se.    Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby       Michael      Gilyard    appeals    the     district     court’s

order    denying    his    18     U.S.C.    §    3582(c)(2)      (2006)    motion     for

reduction of sentence in which he sought relief under the Fair

Sentencing Act of 2010 (“FSA”).                 We have reviewed the record and

conclude that the district court properly determined Gilyard was

not entitled to relief.              See United States v. Bullard, 645 F.3d

237, 248 (4th Cir. 2011) (holding that the FSA does not apply

retroactively      to    defendants        sentenced     prior    to    its   effective

date).     Accordingly,         we    affirm.       We   further       deny   Gilyard’s

motions for abeyance and appointment of counsel.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented         in   the   materials      before    this      court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2